Exhibit 10.53

This document constitutes part of a prospectus covering securities that have
been registered

under the Securities Act of 1933.

PERFORMANCE-BASED STOCK UNIT AGREEMENT

THIS AGREEMENT, dated as of [DATE], between Lazard Ltd, a Bermuda exempted
company (the “Company”), on behalf of its applicable Affiliate (as defined under
the definitional rules of Section 1(a) below), and [NAME] (the “Employee”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

1. Grant and Vesting of Performance-Based Stock Units.

(a) Subject to the provisions of this Agreement and to the provisions of the
Company’s 2008 Incentive Compensation Plan (the “Plan”) (all capitalized terms
used herein, to the extent not defined, shall have the meaning set forth in the
Plan), the Company, on behalf of its applicable Affiliate, hereby grants to the
Employee, as of the date set forth above (the “Grant Date”), a target number of
[TARGET NUMBER OF UNITS] performance-based Stock Units (the “Stock Units”), each
with respect to one Share. Subject to the terms and conditions set forth in this
Agreement, the Employee will actually earn (or be deemed to earn) a number of
Stock Units that is between 0% and 300% of the target number of Stock Units
subject to this Agreement, such number of earned Stock Units to be determined
based on achievement of the performance goals set forth on Appendix A (the
“Performance Conditions”).

(b) Subject to the terms and conditions of this Agreement and to the provisions
of the Plan, the Stock Units shall vest and no longer be subject to any
restriction if each of the following two conditions has been satisfied:

 

  (i)

The Employee has remained continuously employed by the Company or any of its
Affiliates until, with respect to  1/3rd of the Stock Units, [DATE] and, with
respect to  2/3rds of the Stock Units, [DATE] (such date, as applicable, the
“Final Service Date”, and such condition, the “Service Condition”); and

 

  (ii)

The Committee concludes that during the period beginning on [DATE] and ending on
[DATE] (the “Performance Period”), the Company has achieved the Performance
Conditions and specifies the level at which the Stock Units shall vest, based on
the scoring and weighting provisions set forth in Appendix A; provided, however,
that the Committee, in its sole discretion, may interpret the goals and scoring
set forth in Appendix A as it deems necessary or appropriate (including, without
limitation, to the extent necessary to address extraordinary events or
circumstances). The score achieved based on Appendix A (which may range from 0.0
to 3.0) will be multiplied by the total target number of Stock Units in order to
determine the number of Stock Units that may vest upon satisfaction of the



--------------------------------------------------------------------------------

  Service Condition. Furthermore, the Committee shall determine, following the
end of each fiscal year during the Performance Period, the extent to which the
Company has achieved the Performance Conditions with respect to such fiscal year
and, in the event that the Performance Conditions in that year have been
achieved at the target level (i.e., the 1.0x level) or above, then the
Performance Condition will be deemed satisfied with respect to twenty-five
percent (25%) of the total target number of Stock Units (any such Stock Units
that are earned in accordance with this sentence, the “Fiscal Year Stock
Units”). Any Fiscal Year Stock Units will vest upon satisfaction (or deemed
satisfaction) of the applicable Service Condition in accordance with
Section 1(b)(i) above or Section 1(d) or 1(f) below, and any such Fiscal Year
Stock Units will be allocated on a pro rata basis to each Final Service Date in
the same proportions as set forth in Section 1(b)(i). In the event that the
Committee makes any conclusion regarding achievement of the Performance
Conditions for the full Performance Period (or, in the case of Section 1(d)(i)
or 1(f)(i), for a portion thereof), any Fiscal Year Stock Units will be applied
to reduce the number of Stock Units that would otherwise be earned in accordance
with this Agreement.

(c) Except as set forth in Section 1(f) below, in the event that the Employee
incurs a Termination of Employment prior to the applicable Final Service Date
for any reason not set forth in Section 1(d), all unvested Stock Units shall be
forfeited by the Employee effective immediately upon such Termination of
Employment. For purposes of this Section 1(c), the Employee will be deemed to
have incurred a Termination of Employment on the date that the Employee provides
notice of termination to the Company, and accordingly, all unvested Stock Units
shall be forfeited by the Employee immediately upon delivery of any such notice.
In addition, all unvested Stock Units shall be forfeited by the Employee to the
extent that, following the last day of the Performance Period (or such earlier
date as specified in Section 1(d) or 1(f)), the Performance Conditions with
respect to such Stock Units have not been satisfied.

(d)(i) Except as set forth in Section 1(f) below, in the event that the Employee
incurs a Termination of Employment prior to the applicable Final Service Date
due to (A) the Employee’s Disability, (B) the Employee’s death or (C) a
Termination of Employment by the Company other than for Cause, all Stock Units
held by the Employee on the Date of Termination shall no longer be subject to
the Performance Conditions and the Service Condition and shall be settled as set
forth in Section 1(d)(iii) or Section 2 below but shall remain subject to
forfeiture pursuant to Section 1(e) through the applicable Final Service Date;
provided that, in the case of a Termination of Employment due to an Employee’s
death as described in clause (B) of this Section 1(d)(i) or in the case of the
Employee’s death subsequent to a Termination of Employment described in this
Section 1(d), the Stock Units will immediately vest upon the date of death (or,
in the event the Employee’s death occurs during the final quarter of the
Performance Period, as soon as practicable following the date that the Committee
determines the extent to which the Performance Conditions have been satisfied).
The Stock Units shall vest based on (1) the actual performance level achieved
during the period beginning on the first day of the Performance Period and
ending on the last day of the most recent fiscal quarter preceding the Date of
Termination (or, if the Date of Termination occurs more than halfway through a

 

2



--------------------------------------------------------------------------------

fiscal quarter, the last day of such current fiscal quarter), as determined by
the Committee, and (2) the target level for the period beginning on the first
day of the following fiscal quarter through the last day of the Performance
Period.

 

  (ii) Except as set forth in Section 1(f) below, in the event that the Employee
incurs a Termination of Employment prior to the applicable Final Service Date
due to the Employee’s Retirement (as defined below), all Stock Units held by the
Employee on the Date of Termination (and, in the event that any Stock Units have
been settled prior to such date in accordance with Section 1(d)(iii) or
Section 2 below, all Remaining Shares) shall no longer be subject to the Service
Condition and, following satisfaction of the Performance Conditions, shall be
settled as set forth in Section 1(d)(iii) below (unless already settled pursuant
to such section prior to Termination of Employment) but shall remain subject to
forfeiture pursuant to Section 1(e) through the applicable Final Service Date.
Such Stock Units (or, if applicable, Remaining Shares) shall vest at the level
determined by the Committee following the last day of the Performance Period,
based on actual performance during the Performance Period. For purposes of this
Agreement, “Retirement” shall mean that the Employee voluntarily incurs a
Termination of Employment on or after the date on which the Employee meets all
of the following retirement eligibility requirements (such date, the “Retirement
Eligibility Date”): (A) minimum age fifty-six (56); (B) minimum of five (5)
years service with the Company or its Affiliates; and (C) actual age plus years
of service with the Company or any of its Affiliates at least seventy (70).

 

  (iii)

Subject to the final sentence of Section 2 below, all Shares underlying the
Stock Units for which the Performance Conditions have been satisfied (or are
deemed to be satisfied, in accordance with Section 1(d)(i) or Section 4) shall
be delivered to the Employee within 30 days following the later of (A) the date
that the Employee is no longer required to perform any additional services in
order to retain such Stock Units (which shall occur upon the earlier of
Retirement Eligibility Date and any Termination of Employment under the
circumstances specified in Section 1(d)(i) above) and (B) the date that the
Committee determines the extent to which the Performance Conditions have been
satisfied (the date that Shares are delivered to the Employee is an “Initial
Delivery Date”). For the avoidance of doubt, there may be multiple Initial
Delivery Dates for purposes of this Agreement (including as a result of
achievement of Performance Conditions applicable to the Fiscal Year Stock Units
and as a result of the Dividend Equivalent Stock Units (as defined in
Section 4)). Immediately following the Initial Delivery Date with respect to any
Stock Units, the Employee will be permitted to dispose of the Applicable
Percentage (as defined below) of the Shares (such Shares, the “Transferable
Shares”) delivered to the Employee pursuant to the first sentence of this
Section 1(d)(iii) immediately following the date that such Shares are delivered
to the Employee. For purposes of this Agreement,

 

3



--------------------------------------------------------------------------------

  the “Applicable Percentage” is the percentage of the Shares delivered to the
Employee that the Company determines, in its sole discretion, is necessary to
satisfy the Employee’s tax liability incurred with respect to such Shares on the
date that such Shares are delivered to the Employee. All Shares delivered to the
Employee on the Initial Delivery Date that are not Transferable Shares (such
Shares, the “Remaining Shares”) will remain subject to the restrictions set
forth in this Agreement until the applicable date that such Remaining Shares
otherwise would have been delivered to the Employee in accordance with this
Agreement (each such date, a “Final Delivery Date”). Accordingly, prior to the
applicable Final Delivery Date, neither the Employee nor any of the Employee’s
creditors or beneficiaries will have the right to subject the Remaining Shares
to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, hedge, exchange, attachment or garnishment or any similar
transaction. Furthermore, for the avoidance of doubt, the Remaining Shares shall
continue to be subject to the forfeiture provisions set forth in this Agreement
relating to violation of the restrictive covenants set forth in Appendix B,
which are incorporated herein by reference (the “Restrictive Covenants”) until
the applicable Final Delivery Date.

(e) In the event that the Employee violates any of the provisions of the
Restrictive Covenants, all outstanding vested or unvested Stock Units and, if
applicable, prior to the relevant Final Delivery Date, all Remaining Shares,
shall be forfeited and canceled. Notwithstanding that certain Restricted
Covenants in Appendix B apply for only a limited period following Termination of
Employment, in the event that the Employee’s employment with the Company or its
Affiliate terminates by reason of Retirement, the Employee will forfeit any
outstanding Stock Units (and, if applicable, any Remaining Shares) if the
Employee does not comply with all of the Restrictive Covenants in Appendix B
until the relevant Final Service Date or, as applicable, Final Delivery Date.

(f)(i) Notwithstanding any provision of this Agreement to the contrary, in the
event of a Change in Control (as defined in the Plan) that occurs prior to the
end of the Performance Period, the Performance Conditions shall no longer apply
and, instead, shall be deemed to have been satisfied as of immediately prior to
the Change in Control at the greater of (A) the target level and (B) the actual
performance level achieved during the period beginning at the start of the
Performance Period and ending on the date of such Change in Control, as
confirmed by the Committee prior to the Change in Control with any necessary
exercise of discretion determined by the Committee prior to the Change in
Control.

 

  (ii)

Except as otherwise provided in this Section 1(f)(ii) and 1(f)(iii) below,
following a Change in Control, the unvested Stock Units (and, if applicable, any
Remaining Shares) shall remain outstanding through the applicable Final Service
Date or Final Delivery Date; provided, however, that in the event that the
Employee incurs a Termination of Employment upon or following a Change in
Control but prior to the Final Service Date under any of the circumstances
described in Section 1(d)(i) or 1(d)(ii) above, the date of such Termination of
Employment shall be deemed to be

 

4



--------------------------------------------------------------------------------

  the Final Delivery Date, and all Shares issued in settlement of such Stock
Units shall be Transferable Shares. Furthermore, in the event that the Employee
incurs a Termination of Employment under any of the circumstances described in
Section 1(d)(i) or 1(d)(ii) above prior to the Final Delivery Date and prior to
a Change in Control, upon a Change in Control, the date of the Change in Control
shall be deemed to be the Final Service Date for purposes of any Stock Units
(and the Final Delivery Date for any Remaining Shares) then held by the Employee
and any dividends held by an escrow agent with respect thereto, as set forth in
Section 4 below.

 

  (iii) Notwithstanding the foregoing, in the event of a Change in Control prior
to the applicable Final Service Date, unless (A) either (1) the unvested Stock
Units remain outstanding following a Change in Control or (2) provision is made
in connection with the Change in Control for assumption of such Stock Units or
substitution of such Stock Units for new awards covering equity interests in a
successor entity, with appropriate adjustments to the number of Stock Units, as
determined by the Committee prior to the Change in Control pursuant to
Section 3(b)(ii) of the Plan, and (B) the material terms and conditions of such
Stock Units as in effect immediately prior to the Change in Control are
preserved following the Change in Control (including, without limitation, with
respect to the vesting schedules, the intrinsic value of the Stock Units and
transferability of the Shares or other securities underlying the Stock Units
prior to and following the Change in Control), the date of the Change in Control
shall be deemed to be the Final Service Date for purposes of such Stock Units
(and the Final Delivery Date for purposes of any Remaining Shares then
outstanding) and such Stock Units shall be settled within 30 days following such
date.

2. Settlement of Units, Restrictions on Remaining Shares.

As soon as practicable (but in no event more than 30 days) after any Stock Unit
has vested and is no longer subject to the applicable Service Condition and
Performance Conditions, the Company shall, subject to Section 1(d) and
Section 6, cause its applicable Affiliate to deliver to the Employee one or more
unlegended, freely-transferable stock certificates in respect of such Shares
issued upon settlement of the vested Stock Units. Notwithstanding the foregoing,
(a) the Company shall be entitled to hold the Shares or cash issuable upon
settlement of Stock Units that have vested until the Company shall have received
from the Employee a duly executed Form W-9 or W-8, as applicable, and (b) any
certificate or book entry credit issued or entered in respect of the Remaining
Shares shall be registered in the Employee’s name and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to the
Remaining Shares, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby is subject to the terms and conditions (including forfeiture) of the
Lazard Ltd 2008

 

5



--------------------------------------------------------------------------------

Incentive Compensation Plan and an Award Agreement, as well as the terms and
conditions of applicable law. Copies of such Plan and Agreement are on file at
the offices of Lazard Ltd.”

The Company may require that the certificates or book entry credits evidencing
title of the Remaining Shares be held in custody by the Company until the
restrictions thereon shall have lapsed and that, as a condition of receiving the
Remaining Shares, the Employee shall have delivered to the Company a stock
power, endorsed in blank, relating to such Remaining Shares. If and when the
applicable Final Delivery Date occurs (or is deemed to occur) with respect to
the Remaining Shares, the legend set forth shall be removed from the
certificates or book entry credits evidencing such Shares. Notwithstanding any
provision of this Agreement to the contrary, Shares will be delivered to the
Employee in settlement of any Stock Units no later than seventy (70) days
following the date that such Stock Units are no longer subject to a substantial
risk of forfeiture within the meaning of Treasury Regulation
Section 1.409A-1(d).

3. Nontransferability of the Stock Units.

Until such time as the Stock Units are ultimately settled as provided in
Section 1(d) or Section 2 above, the Stock Units shall not be transferable by
the Employee by means of sale, assignment, exchange, encumbrance, pledge, hedge
or otherwise.

4. Dividend Equivalents, Rights as a Shareholder.

If the Company declares and pays (or sets a record date with respect to)
ordinary quarterly cash dividends on the Common Stock (a) during the Performance
Period, the target number of Stock Units (such Stock Units, the “Target Stock
Units”) shall be credited with additional Stock Units (determined by dividing
the aggregate dividend amount that would have been paid with respect to the
Target Stock Units if they had been actual Shares by the Fair Market Value of a
Share on the dividend payment date) (such additional Stock Units, the “Dividend
Equivalent Stock Units”), which Dividend Equivalent Stock Units (and any
additional Dividend Equivalent Stock Units that are granted while the Dividend
Equivalent Stock Units are outstanding) shall be subject to the Service
Condition and all other terms of this Agreement but shall not be subject to the
Performance Condition (i.e., the Dividend Equivalent Stock Units shall be
treated as Stock Units for which the Performance Condition has already been
satisfied), or (b) after the Performance Period but while any Stock Units remain
outstanding, any then outstanding Stock Units shall be credited with additional
Stock Units (determined by dividing the aggregate dividend amount that would
have been paid with respect to the Stock Units if they had been actual Shares by
the Fair Market Value of a Share on the dividend payment date), which additional
Stock Units shall vest and be settled concurrently with the underlying Stock
Units and be treated as Stock Units for all purposes of this Agreement. For the
avoidance of doubt, the provisions of the immediately preceding sentence shall
not apply to any extraordinary dividends or distributions, which are addressed
in Section 3(b)(i) of the Plan.

Notwithstanding the foregoing, subject to Section 1(d) and Section 2 and any
other applicable law or agreement, from and after the Initial Delivery Date, the
Employee will have all rights and privileges of a shareholder with respect to
the Shares delivered on such Initial Delivery Date, including the right to vote
the Shares and to receive dividends and other

 

6



--------------------------------------------------------------------------------

distributions with respect thereto, provided that, any dividends that are paid
on the Remaining Shares prior to the applicable Final Delivery Date (whether
payable in cash or Shares) will be held until the applicable Final Delivery Date
by Lazard Capital Markets LLC or any other escrow agent that is subsequently
designated by the Company, and in the event that the Remaining Shares are
forfeited in accordance with Section 1(e), such dividends will also be
forfeited. For the avoidance of doubt, the determination of applicable
dividends, and the calculation of amounts equivalent thereto, provided for in
this Section 4 shall be made consistent with the Company’s past practice with
respect to similar Awards.

5. Payment of Transfer Taxes, Fees and Other Expenses.

The Company agrees, or will cause its applicable Affiliate, to pay any and all
original issue taxes and stock transfer taxes that may be imposed on the
issuance of Shares received by an Employee in connection with the Stock Units,
together with any and all other fees and expenses necessarily incurred by the
Company in connection therewith.

6. Taxes and Withholding.

No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income tax
purposes with respect to any Stock Units, the Employee shall pay to the Company
or its applicable Affiliate, or make arrangements satisfactory to the Company or
its applicable Affiliate regarding the payment of, any federal, state, local and
foreign taxes that are required by applicable laws and regulations to be
withheld with respect to such amount. Except as otherwise required by applicable
law, the Company will report that the Employee will be taxed on the full value
of the Shares underlying the Employee’s Stock Units on the date that such Shares
are issued to the Employee in accordance with this Agreement. The obligations of
the Company under this Agreement shall be conditioned on compliance by the
Employee with this Section 6, and the Company or its applicable Affiliate shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Employee, including deducting such amount from the
delivery of Shares or cash issued upon settlement of the Stock Units that gives
rise to the withholding requirement. Notwithstanding the foregoing, the Company
or an Affiliate may, in the Company’s sole discretion and subject to such other
terms and conditions as the Company may determine, if the Employee is not
subject to withholding as a matter of applicable law as of the date that the
Shares are delivered to the Employee (including if the Employee is a member of
the Company who reports income from the Company and its Affiliates on Schedule
K-1 to the Company’s Federal income tax return) and pursuant to the prior
written approval of the Company, permit the Employee to surrender some or all of
the Transferable Shares to the Company or an Affiliate and have the Company or
such Affiliate remit the relevant taxes on the Employee’s behalf to the
appropriate taxing authorities. Prior to an Initial Delivery Date, the Company
will notify the Employee of (i) how many Shares will be delivered to the
Employee on such Initial Delivery Date and (ii) the portion, if any, of the
Transferable Shares that the Company or an Affiliate will retain pursuant to the
immediately preceding sentence.

 

7



--------------------------------------------------------------------------------

7. Effect of Agreement.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company. The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement. Nothing
in this Agreement or the Plan shall confer upon the Employee any right to
continue in the employ of the Company or any of its Affiliates or interfere in
any way with the right of the Company or any such Affiliates to terminate the
Employee’s employment at any time. Until Shares are actually delivered to the
Employee upon settlement of the Stock Units, the Employee shall not have any
rights as a shareholder with respect to the Stock Units, except as specifically
provided herein.

8. Laws Applicable to Construction; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (United States of America), without regard to
principles of conflict of laws, which could cause the application of the law of
any jurisdiction other than the State of New York. In addition to the terms and
conditions set forth in this Agreement and the Restrictive Covenants, the Stock
Units are subject to the terms and conditions of the Plan, which is hereby
incorporated by reference. By accepting the Stock Units, the Employee agrees to
and is bound by the Plan and the Restrictive Covenants.

(b) Subject to the provisions of Section 8(c), any controversy or claim between
the Employee and the Company or its Affiliates arising out of or relating to or
concerning the provisions of this Agreement or the Plan shall be finally settled
by arbitration in New York City before, and in accordance with the rules then
obtaining of, the Financial Industry Regulatory Authority (“FINRA”) or, if FINRA
declines to arbitrate the matter, the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA.

(c) Notwithstanding the provisions of Section 8(b), and in addition to its right
to submit any dispute or controversy to arbitration, the Company or one of its
Affiliates may bring an action or special proceeding in a state or federal court
of competent jurisdiction sitting in the City of New York, whether or not an
arbitration proceeding has theretofore been or is ever initiated, for the
purpose of temporarily, preliminarily, or permanently enforcing the provisions
of the Restrictive Covenants, or to enforce an arbitration award, and, for the
purposes of this Section 8(c), the Employee (i) expressly consents to the
application of Section 8(d) to any such action or proceeding, (ii) agrees that
proof shall not be required that monetary damages for breach of the provisions
of the Restrictive Covenants or this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
General Counsel of the Company as the Employee’s agent for service of process in
connection with any such action or proceeding, who shall promptly advise the
Employee of any such service of process by notifying the Employee at the last
address on file in the Company’s records.

(d) The Employee and the Company hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in the City of New York over
any suit, action, or proceeding arising out of relating to or concerning this
Agreement or the Plan that is not otherwise required to be arbitrated or
resolved in accordance with the provisions of Section 8(b).

 

8



--------------------------------------------------------------------------------

This includes any suit, action or proceeding to compel arbitration or to enforce
an arbitration award. The Employee and the Company acknowledge that the forum
designated by this Section 8(d) has a reasonable relation to this Agreement, and
to the Employee’s relationship to the Company. Notwithstanding the foregoing,
nothing herein shall preclude the Company or the Employee from bringing any
action or proceeding in any other court for the purpose of enforcing the
provisions of Sections 8(a), 8(b), or this Section 8(d). The agreement of the
Employee and the Company as to forum is independent of the law that may be
applied in the action, and the Employee and the Company agree to such forum even
if the forum may under applicable law choose to apply non-forum law. The
Employee and the Company hereby waive, to the fullest extent permitted by
applicable law, any objection which the Employee or the Company now or hereafter
may have to personal jurisdiction or to the laying of venue of any such suit,
action or proceeding in any court referred to in this Section 8(d). The Employee
and the Company undertake not to commence any action arising out of or relating
to or concerning this Agreement in any forum other than a forum described in
this Section 8(d), or, to the extent applicable, Section 8(b). The Employee and
the Company agree that, to the fullest extent permitted by applicable law, a
final and non-appealable judgment in any such suit, action or proceeding in any
such court shall be conclusive and binding upon the Employee and the Company.

9. Conflicts and Interpretation.

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (a) interpret the Plan, (b) prescribe, amend and rescind
rules and regulations relating to the Plan, and (c) make all other
determinations deemed necessary or advisable for the administration of the Plan.

10. Amendment.

Any modification, amendment or waiver to this Agreement that shall materially
impair the rights of the Employee with respect to the Stock Units shall require
an instrument in writing to be signed (either in paper format or electronically)
by both parties hereto, except such a modification, amendment or waiver made to
cause the Plan or the Stock Units to comply with applicable law, tax rules,
stock exchange rules or accounting rules and which is made to similarly situated
employees. The waiver by either party of compliance with any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by such party of a provision of
this Agreement.

11. Section 409A of the Code.

It is intended that the Stock Units shall be exempt from Section 409A of the
Code pursuant to the “short-term deferral” rule applicable to such section, as
set forth in the regulations or other guidance published by the Internal Revenue
Service thereunder.

12. Electronic Delivery.

In lieu of receiving documents in paper format, the Employee hereby agrees, to
the fullest extent permitted by law, to accept electronic delivery of any
documents that the Company or any

 

9



--------------------------------------------------------------------------------

Affiliate may be required to deliver (including, but not limited to,
prospectuses, prospectus supplements, grant or Award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with the Stock Units or any other prior
or future Award (it being understood and agreed that the Company or its
Affiliates may, in their sole discretion, elect to satisfy any delivery
requirements electronically, in paper format, or a combination of both methods).
Electronic delivery of a document to the Employee may be via a Company email
system or by reference to a location on a Company intranet or secure internet
site to which Employee has access.

13. Compensation Recovery Policy.

The Employee acknowledges and agrees that the Employee and the Stock Units are
subject to the Company’s Compensation Recovery Policy Applicable to Named
Executive Officers, as in effect as of the date hereof (a copy of which has been
provided to the Employee).

14. Headings.

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on behalf of its applicable Affiliate by a duly
authorized officer and the Employee has hereunto set the Employee’s hand.

 

LAZARD LTD, by       Name:   Title:  

 

NAME

 

11



--------------------------------------------------------------------------------

Appendix A

Performance Criteria and Calculation

 

A-1



--------------------------------------------------------------------------------

Appendix B

Restrictive Covenants

The Employee acknowledges that the grant of the performance-based Stock Units
pursuant to the Performance-Based Stock Unit Agreement (such Stock Units, the
“Stock Units” and such Performance-Based Stock Unit Agreement, the “Agreement”)
confers a substantial benefit upon the Employee, and agrees to the following
covenants (the “Restrictive Covenants”), which are designed, among other things,
to protect the interests of the Lazard Group LLC, a Delaware limited liability
company (the “Company”), and its Affiliates (collectively, the “Firm”) in its
confidential and proprietary information, trade secrets, customer and employee
relationships, orderly transition of responsibilities, and other legitimate
business interests. All capitalized terms used herein, to the extent not
defined, shall have the meaning set forth in the Lazard Ltd 2008 Incentive
Compensation Plan. The Employee acknowledges that the Stock Units will be
forfeited upon a violation by the Employee of the Restrictive Covenants, and
that, pursuant to the Agreement, the Firm may seek injunctive relief in order to
enforce the Restrictive Covenants:

(a) Confidential Information. The Employee shall not at any time (whether prior
to or following the Employee’s Termination of Employment) disclose or use for
the Employee’s own benefit or purposes or the benefit or purposes of any other
person, corporation or other business organization or entity, other than the
Firm, any trade secrets, information, data, or other confidential or proprietary
information relating to the customers, developments, programs, plans or business
and affairs of the Firm; provided that the foregoing shall not apply to
information that is not unique to the Firm or that is generally known to the
industry or the public other than as a result of the Employee’s breach of this
Restrictive Covenant or as required pursuant to an order of a court,
governmental agency or other authorized tribunal (provided that the Employee
shall provide the Firm prior written notice of any such required disclosure).
The Employee agrees that upon the Employee’s Termination of Employment, the
Employee or, in the event of the Employee’s death, the Employee’s heirs or
estate at the request of the Firm, shall return to the Firm immediately all
books, papers, plans, information, letters and other data, and all copies
thereof or therefrom, in any way relating to the business of the Firm. Without
limiting the foregoing, the existence of, and any information concerning, any
dispute between the Employee and the Firm shall be subject to the terms of this
Paragraph (a), except that the Employee may disclose information concerning such
dispute to the arbitrator or court that is considering such dispute, and to the
Employee’s legal counsel, spouse or domestic partner, and tax and financial
advisors (provided that such persons agree not to disclose any such
information).

(b) Non-Competition. The Employee acknowledges and recognizes the highly
competitive nature of the businesses of the Firm. The Employee further
acknowledges that the Employee has been and shall be provided with access to
sensitive and proprietary information about the clients, prospective clients,
knowledge capital and business practices of the Firm, and has been and shall be
provided with the opportunity to develop relationships with clients, prospective
clients, consultants, employees, representatives and other agents of the Firm,
and the Employee further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Firm has invested and
shall continue to invest substantial time, effort and expense. The Employee
agrees that while employed by the Firm and thereafter until (i) (A) three months
after the Employee’s date of Termination of Employment for any

 

B-1



--------------------------------------------------------------------------------

reason other than a termination by the Firm without Cause or (B) one month after
the date of the Employee’s Termination of Employment by the Firm without Cause
(in either case, the date of such Termination of Employment, the “Date of
Termination”) or (ii) the end of any longer period during which any similar
covenants would be applicable to the Employee pursuant to any other agreement
(other than an award agreement evidencing previously granted equity-based, fund
interest, deferred cash or similar awards (collectively, the “Prior Awards”))
between the Employee and the Firm (such period, the “Non-compete Restriction
Period”), the Employee shall not, directly or indirectly, on the Employee’s
behalf or on behalf of any other person, firm, corporation, association or other
entity, as an employee, director, advisor, partner, consultant or otherwise,
provide services or perform activities for, or acquire or maintain any ownership
interest in, a “Competitive Enterprise”. For purposes of the Agreement,
including this Appendix A, “Competitive Enterprise” shall mean a business (or
business unit) that (x) engages in any activity or (y) owns or controls a
significant interest in any entity that engages in any activity, that in either
case, competes anywhere with any activity that is similar to an activity in
which the Firm is engaged up to and including the Employee’s Date of
Termination. Notwithstanding anything in this Appendix A, the Employee shall not
be considered to be in violation of the Restrictive Covenants solely by reason
of owning, directly or indirectly, any stock or other securities of a
Competitive Enterprise (or comparable interest, including a voting or profit
participation interest, in any such Competitive Enterprise) if the Employee’s
interest does not exceed 5% of the outstanding capital stock of such Competitive
Enterprise (or comparable interest, including a voting or profit participation
interest, in such Competitive Enterprise). The Employee acknowledges that the
Firm is engaged in business throughout the world. Accordingly, and in view of
the nature of the Employee’s position and responsibilities, the Employee agrees
that the provisions of this Paragraph (b) shall be applicable to each
jurisdiction, foreign country, state, possession or territory in which the Firm
may be engaged in business while the Employee is providing services to the Firm.

(c) Nonsolicitation of Clients. The Employee hereby agrees that during the
Non-compete Restriction Period, the Employee shall not, in any manner, directly
or indirectly, (i) Solicit a Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Firm, to the
extent the Employee is soliciting a Client to provide them with services the
performance of which would violate Paragraph (b) above if such services were
provided by the Employee, or (ii) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and a Client. For
purposes of the Agreement, including this Appendix A, the term “Solicit” means
any direct or indirect communication of any kind whatsoever, regardless of by
whom initiated, inviting, advising, persuading, encouraging or requesting any
person or entity, in any manner, to take or refrain from taking any action, and
the term “Client” means any client or prospective client of the Firm to whom the
Employee provided services, or for whom the Employee transacted business, or
whose identity became known to the Employee in connection with the Employee’s
relationship with or employment by the Firm, whether or not the Firm has been
engaged by such Client pursuant to a written agreement; provided that an entity
which is not a client of the Firm shall be considered a “prospective client” for
purposes of this sentence only if the Firm made a presentation or written
proposal to such entity during the 12-month period preceding the Date of
Termination or was preparing to make such a presentation or proposal at the time
of the Date of Termination.

 

B-2



--------------------------------------------------------------------------------

(d) No Hire of Employees. The Employee hereby agrees that while employed by the
Firm and thereafter until (i) six months after the Date of Termination for any
reason or (ii) the end of any longer period during which any similar covenants
would be applicable to the Employee pursuant to any other agreement (other than
an award agreement evidencing any Prior Awards) between the Employee and the
Firm (such period, the “No Hire Restriction Period”), the Employee shall not,
directly or indirectly, for himself or on behalf of any third party at any time
in any manner, Solicit, hire, or otherwise cause any employee who is at the
associate level or above (including, without limitation, managing directors),
officer or agent of the Firm to apply for, or accept employment with, any
Competitive Enterprise, or to otherwise refrain from rendering services to the
Firm or to terminate his or her relationship, contractual or otherwise, with the
Firm, other than in response to a general advertisement or public solicitation
not directed specifically to employees of the Firm.

(e) Nondisparagement. The Employee shall not at any time (whether prior to or
following the Employee’s Termination of Employment), and shall instruct the
Employee’s spouse or domestic partner, parents, and any of their lineal
descendants (it being agreed that in any dispute between the parties regarding
whether the Employee breached such obligation to instruct, the Firm shall bear
the burden of demonstrating that the Employee breached such obligation) not to,
make any comments or statements to the press, employees of the Firm, any
individual or entity with whom the Firm has a business relationship or any other
person, if such comment or statement is disparaging to the Firm, its reputation,
any of its affiliates or any of its current or former officers, members or
directors, except for truthful statements as may be required by law.

(f) Notice of Termination Required. The Employee agrees to provide a period of
advance written notice to the Firm prior to the Employee’s Termination of
Employment equal to (i) three months or (ii) any longer notice period required
pursuant to any other agreement (other than an award agreement evidencing any
Prior Awards) between the Employee and the Firm. The Employee hereby agrees
that, if, during the applicable period after the Employee has provided notice of
termination to the Firm or prior thereto, the Employee enters (or has entered
into) a written agreement to provide services or perform activities for a
Competitive Enterprise that would violate Paragraph (b) if performed during the
Non-compete Restriction Period, such action shall be deemed a violation of this
Paragraph (f).

(g) Restrictive Covenants Generally. If any of the Restrictive Covenants is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such Restrictive Covenant shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining such Restrictive Covenants shall not be affected thereby; provided,
however, that if any of such Restrictive Covenants is finally held to be
invalid, illegal or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
Restrictive Covenant shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. The Employee hereby agrees that prior to accepting employment with
any other person or entity during his period of service with the Firm or during
the Non-compete Restriction Period or the No Hire Restriction Period, the
Employee shall provide such prospective employer with written notice of the
provisions of this Appendix A, with a copy of such notice delivered no later
than the date of the Employee’s commencement of

 

B-3



--------------------------------------------------------------------------------

such employment with such prospective employer, to the General Counsel of the
Company. The Employee acknowledges and agrees that the terms of the Restrictive
Covenants: (i) are reasonable in light of all of the circumstances, (ii) are
sufficiently limited to protect the legitimate interests of the Firm,
(iii) impose no undue hardship on the Employee and (iv) are not injurious to the
public. The Employee acknowledges and agrees that the Employee’s breach of the
Restrictive Covenants will cause the Firm irreparable harm, which cannot be
adequately compensated by money damages. The Employee also agrees that the Firm
shall be entitled to injunctive relief for any actual or threatened violation of
any of the Restrictive Covenants in addition to any other remedies it may have,
including, without limitation, money damages and forfeiture of the Stock Units.
The Employee further acknowledges that, except as provided in Paragraph (h), the
Restrictive Covenants and notice period requirements set forth herein shall
operate independently of, and not instead of, any other restrictive covenants or
notice period requirements to which the Employee is subject pursuant to other
plans and agreements involving the Firm.

(h) Other Restrictive Covenants. The Employee acknowledges that, in the event
that the Employee is subject to an employment contract, the Restrictive
Covenants set forth in this Appendix A constitute a supplement to such
employment contract and will be entirely governed by the distinct and specific
provisions of this Appendix A. The Employee acknowledges that the Restrictive
Covenants set forth in this Appendix A shall supersede and are in full
substitution for any and all prior restrictive covenants included in any award
agreement evidencing any Prior Awards by which the Employee is bound, and this
Paragraph (h) shall constitute a valid amendment to such award agreements.

 

B-4